COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JOSE LUIS DIAZ, M.D.,                          §
 INDIVIDUALLY AND D/B/A JOSE                                    No. 08-12-00084-CV
 LUIS DIAZ, M.D., P.A.,                         §
                                                                   Appeal from the
                             Appellant,         §
                                                             448th Judicial District Court
 v.                                             §
                                                              of El Paso County, Texas
 JOSIE GARMON,                                  §
                                                                  (TC# 2008-1183)
                             Appellee.           §


                                 MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellant, Jose Luis Diaz, M.D., and

Appellee, Josie Garmon, to dismiss this appeal pursuant to Texas Rule of Appellate Procedure

42.1, because they have settled all claims and issues between them.          See TEX. R. APP. P.

42.1(a)(2). We grant the motion and dismiss the appeal without prejudice. Pursuant to the

parties’ agreement, the parties shall bear their own costs. See TEX. R. APP. P. 42.1(d).



May 15, 2013                                 GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.